In an action on a series of promissory notes and on the guarantee of payment thereof by the individual defendants, which action was commenced by service of a summons and notice of motion for summary judgment in lieu of a complaint, which motion was denied, defendant August J. Mirande appeals from an order of the Supreme Court, Nassau County, dated June 15, 1976, which denied his motion to set aside his default in appearing when the case was on the calendar. Order reversed, without costs or disbursements, and motion granted upon the condition that appellant’s attorney personally pay to plaintiff the sum of $50 within 20 days after entry of the order to be made hereon; in the event that such condition is not complied with, then order affirmed, without costs or disbursements. Appellant’s papers establish that he may have a meritorious defense. There has been no showing that the plaintiff is prejudiced. However, in granting appellant’s motion in the interests of justice, this court does not condone his attorney’s neglect and, for that reason, has imposed a penalty upon her personally. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.